[Cite as State v. Delong, 2022-Ohio-4233.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              MARION COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 9-22-09

        v.

ROGER DELONG,                                             OPINION

        DEFENDANT-APPELLANT.




                    Appeal from Marion County Municipal Court
                           Trial Court No. CRB 2102139

                                      Judgment Affirmed

                          Date of Decision: November 28, 2022




APPEARANCES:

        Edwin M. Bibler for Appellant

        Caleb Carson, III for Appellee
Case No. 9-22-09


ZIMMERMAN, P.J.

       {¶1} Defendant-appellant, Roger Delong (“Delong”), appeals the February

2, 2022 judgment entry of the Marion County Municipal Court after Delong was

found guilty (by a jury) of domestic violence. For the reasons that follow, we affirm.

       {¶2} This case stems from a physical altercation between Delong and

Kimberly Baker (“Baker”), which resulted in Baker being injured. On October 18,

2021, a complaint was filed in the trial court charging Delong with domestic

violence in violation of R.C. 2919.25(A), a first-degree misdemeanor. Delong

appeared for arraignment on the same day and entered a not-guilty plea. Law

enforcement became involved after Baker requested assistance by virtue of a 9-1-1

emergency call.

       {¶3} On February 2, 2022, Delong’s jury trial commenced wherein he was

found guilty of the domestic-violence charge. Then, the trial court held a sentencing

hearing and sentenced Delong to serve 180-days in jail.

       {¶4} Delong filed a timely notice of appeal and raises five assignments of

error. We will address his arguments in the order that they were presented.

                              Assignment of Error I

       The trial court erred when it allowed statements of the alleged
       victim, who was not present at trial, in violation of the
       Confrontation Clause of the 6th and 14th Amendments to the
       United State Constitution.



                                         -2-
Case No. 9-22-09


       {¶5} In his first assignment of error, Delong asserts that he was denied the

right to confront his accuser in violation of the Sixth Amendment to the United

States Constitution and Section 10, Article 1 of the Ohio Constitution. Specifically,

Delong asserts that the trial court erred by permitting the State to present Baker’s

out-of-court statement (her 9-1-1 call to police) because she was not present at trial.

                                 Standard of Review

       {¶6} Generally, a trial court has broad discretion with respect to the

admission of evidence. State v. Conway, 109 Ohio St.3d 412, 2006-Ohio-2815, ¶

62. Accordingly, we will not disturb the trial court’s evidentiary rulings absent an

abuse of discretion that produces a material prejudice to the aggrieved party. State

v. Gipson, 3d Dist. Allen No. 1-15-51, 2016-Ohio-994, ¶ 48, citing State v. Roberts,

9th Dist. Summit No. 21532, 2004-Ohio-962, ¶ 14. An abuse of discretion is more

than an error of judgment; it means that the trial court was unreasonable, arbitrary,

or unconscionable in reaching its ruling. State v. Adams, 62 Ohio St.2d 151, 157

(1980).

       {¶7} However, we review hearsay-evidentiary rulings that implicate the

Confrontation Clause under a de novo standard of review. State v. Armour, 3d Dist.

Allen Nos. 1-22-05 and 1-22-06, 2022-Ohio-2717, ¶ 37, citing State v. McKelton,

148 Ohio St.3d 261, 2016-Ohio-5735. “De novo review is independent, without

deference to the lower court’s decision.” State v. Hudson, 3d Dist. Marion No. 9-


                                         -3-
Case No. 9-22-09


12-38, 2013-Ohio-647, ¶ 27, citing Ohio Bell Tel. Co. v. Pub. Util. Comm. of Ohio,

64 Ohio St.3d 145, 147 (1992).

                                       Analysis

       {¶8} Importantly, Delong objected to the introduction and admission of

State’s Exhibit A, Baker’s 9-1-1 emergency call, on the basis that Baker’s statement

in the call represented an incomplete statement because it was anticipated that Baker

would testify at trial and recant her earlier statements. The State argued that Baker’s

9-1-1 call was nontestimonial in nature and was made contemporaneous with a

startling event as an excited utterance. The trial court overruled Delong’s objection

and admitted State’s Exhibit A, which was subsequently played for the jury.

                                Confrontation Clause

       {¶9} “The Confrontation Clause to the Sixth Amendment of the United

States Constitution, made applicable to the states by the Fourteenth Amendment,

provides that “‘[i]n all criminal prosecutions, the accused shall enjoy the right * * *

to be confronted with the witnesses against him * * *.”’” State v. Thomas, 3d Dist.

Marion No. 9-19-73, 2020-Ohio-5379, ¶ 17, quoting Crawford v. Washington, 541

U.S. 36, 42, 124 S.Ct. 1354, 1359 (2004), quoting the Confrontation Clause. The

similar provisions of Section 10, Article I of the Ohio Constitution “provide[ ] no

greater right of confrontation than the Sixth Amendment * * *.” State v. Self, 56

Ohio St.3d 73, 79 (1990).


                                         -4-
Case No. 9-22-09


       {¶10} “Only testimonial hearsay implicates the Confrontation Clause.”

McKelton, 148 Ohio St.3d 261, 2016-Ohio-5735, at ¶ 185.             “‘[T]estimonial

statements are those made for “a primary purpose of creating an out-of-court

substitute for trial testimony.”’” Id., quoting State v. Maxwell, 139 Ohio St.3d 12,

2014-Ohio-1019, ¶ 40, quoting Michigan v. Bryant, 562 U.S. 344, 358, 131 S.Ct.

1143, 1155 (2011). Statements qualify as testimonial if they have a “primary

purpose” of “establish[ing] or prov[ing] past events potentially relevant to later

criminal prosecution.” Davis v. Washington, 547 U.S. 813, 822, 126 S.Ct. 2266,

2274 (2006). The Confrontation Clause prohibits admission of testimonial hearsay

statements made by a witness who does not appear at trial “unless the witness is

unavailable and the defendant has had a prior opportunity to cross-examine the

witness.” Maxwell at ¶ 34, citing Crawford at 53-54, 124 S.Ct. at 1365.

       {¶11} Significantly, the trial court, in this case, was not asked to consider

whether the statements were testimonial or nontestimonial before considering the

content of the 9-1-1 emergency call in determining whether Baker’s statements were

admissible.   Both the State and Delong agreed that the statements were

nontestimonial. Instead, Delong argued that because Baker was not available to

testify (at trial), her nontestimonial statements were rendered testimonial and

thereby prejudiced him. Ultimately, the trial court determined that the statements

were admissible under the Rules of Evidence (as an excited utterance) never


                                        -5-
Case No. 9-22-09


reaching a determination regarding whether the statements were rendered

testimonial based upon the witness’s unavailability under Delong’s Confrontation-

Clause argument.

       {¶12} Nevertheless, in our de novo review, we conclude that the 9-1-1

emergency call was not testimonial in nature. See State v. Douglas, 3d Dist. Marion

Nos. 9-18-19 and 9-18-20, 2019-Ohio-2067, ¶ 29, citing State v. Smith, 1st Dist.

Hamilton No. C-160836, 2017-Ohio-8558, ¶ 37 (“Because 911 calls seeking police

assistance are not testimonial in nature, the Confrontation Clause does not apply.”),

citing State v. McGee, 1st Dist. Hamilton No. C-150496, 2016-Ohio-7510, ¶ 16.

Indeed, the 9-1-1 emergency call was placed to address an ongoing emergency

involving Baker and Delong. Because the statements at issue were nontestimonial

and because the 9-1-1 emergency call was placed by Baker seeking law

enforcement’s assistance, we do not need to reach a determination regarding

whether Baker was unavailable or whether Delong had a prior opportunity to cross-

examine her.

       {¶13} Accordingly, this portion of this assignment of error lacks merit.

                     Admissibility under the Rules of Evidence

       {¶14} Even when the Confrontation Clause does not operate to prohibit the

admission of a hearsay statement, the statement may nonetheless be inadmissible

under the Rules of Evidence. See State v. Nevins, 2d Dist. Montgomery No. 21379,


                                         -6-
Case No. 9-22-09


2007-Ohio-1511, ¶ 36, (“[T]estimony may be admissible under the Confrontation

Clause yet inadmissible under the rules of evidence, and vice versa * * *.”). Thus,

having addressed that the 9-1-1 emergency call was not barred by the Confrontation

Clause, we now turn to address whether it was admissible under the Rules of

Evidence, wherein we will apply an abuse of discretion standard of review.

         {¶15} Hearsay is defined to mean “a statement, other than one made by the

declarant while testifying at the trial or hearing, offered in evidence to prove the

truth of the matter asserted in the statement.” Evid.R. 801(C). In the instant case,

the declarant is Baker and the witness testifying as to her oral statements (in the 9-

1-1 emergency call) is Dispatcher Heidi Crow (“Crow”).1 Under the Rules of

Evidence, hearsay is generally inadmissible unless an exception to the hearsay rule

applies. Evid.R. 802. “Evid.R. 803 is one such rule which permits the admission

of certain hearsay statements even though the declarant is available as a witness.”

Dayton v. Combs, 94 Ohio App.3d 291, 300 (2d Dist.1993).

         {¶16} Evid.R. 803 is titled Hearsay Exceptions; Availability of Declarant

Immaterial. Evid.R. 803 provides in its pertinent parts:

              The following are not excluded by the hearsay rule, even though
         the declarant is available as a witness:



1
  Even though Delong (in his merit brief) detailed his oral statements made to Officer Hannah Greer (“Greer”)
while addressing his assertions relating to the degree of temporal proximity between the incident and the
statements made by Baker to Crow in her 9-1-1 emergency call, Delong’s assignment of error and his prayer
for relief specifically requests that we determine whether Baker’s statements (and not Delong’s statements)
were admissible. Thus, we will not address the admissibility of Delong’s statements to Greer.

                                                    -7-
Case No. 9-22-09


            ***

            (2) Excited utterance. A statement relating to a startling event or
       condition made while the declarant was under the stress of excitement
       caused by the event or condition.

(Emphasis added.)     Evid.R. 803(2).     Hence, the rule itself provides that the

availability of the declarant is immaterial, and thus, no finding of unavailability of

the declarant is necessary to admit a statement under Evid.R. 803(2). See State v.

Dever, 64 Ohio St.3d 401, 414, 1992-Ohio-41, citing Evid.R. 803. This excited-

utterance exception “derives its guaranty of trustworthiness from the fact that

declarant is under such state of emotional shock that his [or her] reflective processes

have been stilled. Therefore, statements made under these circumstances are not

likely to be fabricated.” (Emphasis sic.) (Brackets added.) State v. Taylor, 66 Ohio

St.3d 295, 303, citing McCormick § 297 (2d Ed. 1972).

       {¶17} A four-part test is applied to determine the admissibility of statements

as an excited utterance:

       (a) That there was some occurrence startling enough to produce a
       nervous excitement in the declarant, which was sufficient to still his
       [or her] reflective faculties and thereby make his statements and
       declarations the unreflective and sincere expression of his [or her]
       actual impressions and beliefs, and thus render his [or her] statement
       of declaration spontaneous and unreflective,

       (b) That the statement or declaration, even if not strictly
       contemporaneous with its exciting cause, was made before there had
       been time for such nervous excitement to lose a domination over his
       [or her] reflective faculties so that such domination continued to
       remain sufficient to make his [or her] statements and declarations the

                                         -8-
Case No. 9-22-09


          unreflective and sincere expression of his [or her] actual impressions
          and beliefs,

          (c) That the statement or declaration related to such startling
          occurrence or the circumstances of such starling occurrence, and

          (d) That the declarant had an opportunity to observe personally the
          matters asserted in his statement or declaration.

(Brackets added.) State v. Jones, 135 Ohio St.3d 10, 2012-Ohio-5677, ¶ 166,

quoting Potter v. Baker, 162 Ohio St. 488 (1955), paragraph two of the syllabus,

followed and approved in Taylor at fn. 2. The statement need not be made during

the course of the startling event. Rather, it is only necessary that the declarant still

appeared nervous or distraught and that there was a reasonable basis for continuing

to be emotionally upset. In addition, we note that that although the passage of time

is relevant to our consideration of a statement implicating the excited-utterance

exception, under the facts of this case, it is not dispositive of the issue. See Taylor

at 303.

          {¶18} Elements one, three, and four of the Potter test are clearly satisfied in

this case. The domestic violence as alleged in this case was a startling occurrence,

Baker’s statements related to the domestic violence, and Baker, the victim, had the

opportunity to personally observe Delong cause her physical harm. The element at

issue is whether Baker’s declarations were made before there had been time for the

nervous excitement caused by the physical harm to wear off and her reflective

faculties to take over. Ultimately, this issue involves a question of fact and decisions

                                            -9-
Case No. 9-22-09


regarding questions of fact reflected in a trial court’s admissibility ruling must be

reviewed based upon a reasonableness standard. See State v. Wallace, 37 Ohio St.3d

87, 90 (1988).

       {¶19} Even though no time frames of violence were articulated by Baker

during her 9-1-1 emergency call, it is apparent that this was not a static event

because the event was startling enough to produce a nervous excitement in Baker

evinced by her breathing pattern, her emotional state, and her tone of voice in her

call for help. (See State’s Ex. A). Moreover, and significant to us, Baker and

Delong can be heard arguing throughout the 9-1-1 emergency call, and Crow, the

9-1-1 operator, had to intervene to stop Baker from responding to Delong’s

provocation. (See id.). Put more simply–there is no reason to believe that Baker’s

statement to Crow, made while seeking emergency assistance from law

enforcement, was untrustworthy. Thus, the trial court’s factual determination (i.e.,

startling event) was reasonable in light of the facts before us on appeal.

       {¶20} Accordingly, we will not say that the trial court abused its discretion

in reaching its evidentiary determinations.

       {¶21} Thusly, Delong’s first assignment of error is overruled.

                             Assignment of Error II

       The trial court erred by failing to grant a judgment of acquittal,
       pursuant to Crim. R. 29(a) [sic] on the charge of domestic
       violence, and thereafter entered a judgment of conviction of that
       offense as the charge was not supported by sufficient evidence.

                                         -10-
Case No. 9-22-09



                             Assignment of Error III

       The jury verdict on the domestic violence charge was against the
       manifest weight of the evidence.

       {¶22} Here, we elect to review Delong’s second and third assignments of

error together since they involve related issues. Delong argues in his second

assignment of error that the trial court erred by denying his Crim.R. 29 motion since

his domestic-violence conviction is not supported by sufficient evidence. In his

third assignment of error, Delong argues that his conviction is against the manifest

weight of the evidence.

                                 Standard of Review

       {¶23} We “review[ ] a denial of a Crim.R. 29 motion for judgment of

acquittal using the same standard that is used to review a sufficiency of the evidence

claim.” State v. Lightner, 3d Dist. Hardin No. 6-08-11, 2009-Ohio-544, ¶ 11.

       {¶24} “An appellate court’s function when reviewing the sufficiency of the

evidence to support a criminal conviction is to examine the evidence admitted at

trial to determine whether such evidence, if believed, would convince the average

mind of the defendant’s guilt beyond a reasonable doubt.” State v. Jenks, 61 Ohio

St.3d 259 (1991), paragraph two of the syllabus, superseded by state constitutional

amendment on other grounds, State v. Smith, 80 Ohio St.3d 89 (1997).

Consequently, “[t]he relevant inquiry is whether, after viewing the evidence in a


                                        -11-
Case No. 9-22-09


light most favorable to the prosecution, any rational trier of fact could have found

the essential elements of the crime proven beyond a reasonable doubt.” Id. “In

deciding if the evidence was sufficient, we neither resolve evidentiary conflicts nor

assess the credibility of witnesses, as both are functions reserved for the trier of

fact.” State v. Jones, 1st Dist. Hamilton Nos. C-120570 and C-120571, 2013-Ohio-

4775, ¶ 33.

       {¶25} On the other hand, in determining whether a conviction is against the

manifest weight of the evidence, a reviewing court must examine the entire record,

“‘weigh[ ] the evidence and all reasonable inferences, consider[ ] the credibility of

witnesses and determine[ ] whether in resolving conflicts in the evidence, the [trier

of fact] clearly lost its way and created such a manifest miscarriage of justice that

the conviction must be reversed and a new trial ordered.’” State v. Thompkins, 78

Ohio St.3d 380, 387, superseded by state statute on other grounds, Smith at 89, and

quoting State v. Martin, 20 Ohio App.3d 172, 175 (1st Dist.1983). A reviewing

court must, however, allow the trier of fact appropriate discretion on matters relating

to the weight of the evidence and the credibility of the witnesses. State v. DeHass,

10 Ohio St.2d 230, 231 (1967). When applying the manifest weight standard,

“[o]nly in exceptional cases, where the evidence ‘weighs heavily against the

conviction,’ should an appellate court overturn the trial court’s judgment.” State v.




                                         -12-
Case No. 9-22-09


Haller, 3d Dist. Allen No. 1-11-34, 2012-Ohio-5233, ¶ 9, quoting State v. Hunter,

131 Ohio St.3d 67, 2011-Ohio-6524, ¶ 119.

                        Sufficiency-of-the-Evidence Analysis

       {¶26} We begin by reviewing the sufficiency of Delong’s domestic-violence

conviction. Domestic violence under R.C. 2919.25(A) provides that “[n]o person

shall knowingly cause or attempt to cause physical harm to a family or household

member.”

       {¶27} At trial and on appeal, Delong challenges only whether the State

admitted sufficient evidence to establish that he “cause[d] or attempt[ed] to cause

physical harm” to Baker. Delong asserts that since he testified at trial (that he did

not cause or attempt to cause Baker physical harm) and Baker did not testify that

the evidence presented by the State was insufficient to support his domestic-

violence conviction. We disagree.

       {¶28} The 9-1-1 emergency call was admitted at trial and played in open

court for the jury wherein Baker identifies Delong as the person who head-butted

her leaving a knot on her forehead. (Feb. 2, 2022 Tr. at 123). (See State’s Ex. A).

Crow testified that during their conversation Baker identified the assailant who

head-butted her leaving a swollen knot on her head as Delong. (Id. at 124).

Moreover, Officer Hannah Greer (“Greer”) testified that Delong initially stated that

he and Baker head-butted each other, but later clarified “that he head-butted her”


                                        -13-
Case No. 9-22-09


since she was yelling at him. (Id. at 136). Greer then took photos of Baker’s

injuries, which was presented as evidence at trial. (See State’s Ex. B).

       {¶29} We conclude that this evidence, when viewed in a light most favorable

to the State, would permit a reasonable trier of fact to conclude beyond a reasonable

doubt that Delong caused Baker physical harm. As such, Delong’s domestic-

violence conviction is based upon sufficient evidence. Accordingly, the trial court

did not err by denying his Crim.R. 29 motion for acquittal.

       {¶30} Having concluded that the jury’s domestic-violence finding of guilt is

based upon sufficient evidence, we now turn to address whether Delong’s

conviction is against the manifest weight of the evidence.

       {¶31} Here, Delong argues that because Greer did not photograph his injuries

at the scene (contrary to protocol) and since Delong gave conflicting statements (as

to who was the aggressor) that the jury clearly lost its way and created a manifest

miscarriage of justice.

       {¶32} Whether Greer’s actions were contrary to protocol is not germane to

the issue at hand. The evidence recited above supports that Delong was the

aggressor and not Baker.

       {¶33} Significant to us, the jury had the opportunity to observe the State’s

witnesses and Delong while testifying both under direct and cross-examination. The

jury “is best able ‘to view the witnesses and observe their demeanor, gestures[,] and


                                        -14-
Case No. 9-22-09


voice inflections, and use these observations in weighing the credibility of the

proffered testimony.’” State v. Banks, 8th Dist. Cuyahoga No. 96535, 2011-Ohio-

5671, ¶ 13, quoting State v. Wilson, 113 Ohio St.3d 382, 2007-Ohio-2202, ¶ 24,

citing Seasons Coal Co., Inc. v. Cleveland, 10 Ohio St.3d 77, 80-81 (1984). “[W]e

are mindful of the jury’s ‘superior first-hand perspective in judging the demeanor

and credibility of witnesses.’” State v. Suffel, 3d Dist. Paulding No. 11-14-05, 2015-

Ohio-222, ¶ 33, quoting State v. Phillips, 10th Dist. Franklin No. 14AP-79, 2014-

Ohio-5162, ¶ 125, citing DeHass at paragraph one of the syllabus. Indeed, the jury

heard the witnesses’ testimonies and was in the best position to determine whether

the testimonies were credible.

       {¶34} The evidence we summarized in our sufficiency-of-the-evidence

analysis supports that Delong’s conviction is weightier than the evidence against it.

This evidence does not weigh heavily against Delong’s conviction. Consequently,

the jury did not lose its way and create such a manifest miscarriage of justice that

Delong’s conviction must be reversed and a new trial ordered.

       {¶35} Accordingly, Delong’s second and third assignments of error are

overruled.

                             Assignment of Error IV

       Defendant-Appellant, Roger Delong, was denied the right to
       effective assistance of counsel and a fair trial under the Sixth and
       Fourteenth Amendment to the United States Constitution and
       the Ohio Constitution, Article I, Section 10.

                                        -15-
Case No. 9-22-09



       {¶36} In his fourth assignment of error, Delong asserts that he received

ineffective assistance of counsel. Specifically, Delong argues that his trial counsel

failed to subpoena Baker to testify at trial who was anticipated to recant her earlier

statements, and according to Delong, resulted in the erroneous admission of the 9-

1-1 emergency call.

                                Standard of Review

       {¶37} A defendant asserting a claim of ineffective assistance of counsel must

establish: (1) counsel’s performance was deficient or unreasonable under the

circumstances; and (2) the deficient performance prejudiced the defendant. State v.

Kole, 92 Ohio St.3d 303, 306 (2001), citing Strickland v. Washington, 466 U.S. 668,

687, 104 S.Ct. 2052, 2064 (1984). In order to show counsel’s conduct was deficient

or unreasonable, the defendant must overcome the presumption that counsel

provided competent representation and must show that counsel’s actions were not

trial strategies prompted by reasonable professional judgment. Strickland at 689;

State v. Harris, 3d Dist. Allen No. 1-21-30, 2021-Ohio-4559, ¶ 6.

       {¶38} “‘To show prejudice, the [appellant] must show a reasonable

probability that, but for counsel’s errors, the result of the proceeding would have

been different.’” State v. Moll, 3d Dist. Defiance No. 4-19-17, 2020-Ohio-2784, ¶

4, quoting State v. Conway, 109 Ohio St.3d 412, 2006-Ohio-2815, ¶ 95.



                                        -16-
Case No. 9-22-09


       {¶39} Even though the issue of ineffective assistance of counsel is a two-

pronged analysis, the appellate court does not need to consider the facts of the case

under both prongs if the appellant makes an insufficient showing on one. State v.

Crawford, 3d Dist. Henry No. 7-20-05, 2021-Ohio-547, ¶ 18, citing State v. Baker,

3d Dist. Allen No. 1-17-61, 2018-Ohio-3431, ¶ 19, citing State v. Walker, 3d Dist.

Seneca No. 13-15-42, 2016-Ohio-3499, ¶ 20.

                                      Analysis

       {¶40} Here, the State elected to subpoena Baker notwithstanding the

anticipation that she would recant her version of the events, and thus, the State also

filed a motion requesting that the court call Baker as a witness permitting the State

to proceed as if on cross-examination on the eve of trial. (See Doc. No. 32). The

following day and immediately prior to the commencement of Delong’s jury trial,

the trial court reserved ruling on the State’s motion, given that, it was unclear if

Baker would appear in the first instance or what the substance of her testimony

would be. (Feb. 2, 2022 at 13-16). (See id.).

       {¶41} Under the facts presented, Delong cannot establish prejudice since the

State did subpoena Baker, and she still failed to appear. Moreover, the substance of

Baker’s testimony is unknown and any reference to what she might testify to at trial

is purely speculative. Moreover, it is entirely plausible and possible that, even if

Baker had appeared for trial and testified recanting her earlier statements, that the


                                        -17-
Case No. 9-22-09


jury nevertheless could have elected to find her testimony not credible under the

circumstances and relied upon her earlier statements to the 9-1-1 dispatcher.

Consequently, this portion of Delong’s argument lacks merit.

       {¶42} Additionally, notwithstanding the failure of trial counsel to subpoena

Baker, the 9-1-1 emergency call was admissible without respect to the availability

of the declarant (Baker) because, as we concluded in our resolution of Delong’s first

assignment of error, Evid.R. 803 itself provides that the availability of the declarant

is immaterial. See Dever, 64 Ohio St.3d at 414, 1992-Ohio-41, citing Evid.R. 803.

Simply put–the 9-1-1 emergency call was admissible regardless of whether Baker

was available to testify at trial or not. Therefore, Delong cannot establish that he

has suffered any prejudice as a result of his trial counsel’s failure to issue a dueling

subpoena for Baker. Thus, this portion of his argument also lacks merit.

       {¶43} Because Delong cannot establish that he has suffered any prejudice,

we decline to address whether his trial counsel’s performance was deficient or

unreasonable under the circumstances. Therefore, we conclude that Delong has not

met his burden to establish that his trial counsel’s performance, even if deficient,

prejudiced him under the second prong of Strickland.

       {¶44} Accordingly, Delong’s fourth assignment of error is overruled.

                              Assignment of Error V

       Defendant-Appellant, Roger Delong, was deprived of his rights
       to due process and a fair trial under the federal and state

                                         -18-
Case No. 9-22-09


       constitutions by the cumulative effect of the numerous errors in
       this case.

                                Standard of Review

       {¶45} Under the cumulative-error doctrine, “a conviction will be reversed

when the cumulative effect of errors in a trial deprives a defendant of a fair trial

even though each of the numerous instances of trial court error does not individually

constitute cause for reversal.” State v. Spencer, 3d Dist. Marion No. 9-13-50, 2015-

Ohio-52, ¶ 83. “‘To find cumulative error, a court must first find multiple errors

committed at trial and determine that there is a reasonable probability that the

outcome below would have been different but for the combination of the harmless

errors.’” (Emphasis sic.) State v. Sutton, 3d Dist. Seneca No. 13-21-11, 2022-Ohio-

2452, ¶ 80, quoting In re J.M., 3d Dist. Putnam No. 12-11-06, 2012-Ohio-1467, ¶

36.

                                      Analysis

       {¶46} Here, we have not found any errors in this case, let alone, multiple

errors; therefore, the cumulative-error doctrine does not apply.

       {¶47} Accordingly, Delong’s fifth assignment of error is overruled.

       {¶48} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                   Judgment Affirmed

MILLER and WILLAMOWSKI, J.J., concur.

                                        -19-